

	

		II

		109th CONGRESS

		1st Session

		S. 2148

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mr. Sessions introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to study the

		  suitability and feasibility of establishing the Chattahoochee Trace National

		  Heritage Corridor in Alabama and Georgia, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Chattahoochee Trace National Heritage

			 Corridor Study Act of 2005.

		2.Definitions

			In this

			 Act:

				(1)CorridorThe

			 term Corridor means the Chattahoochee National Heritage

			 Corridor.

				(2)SecretaryThe

			 term Secretary means the Secretary of the Interior.

				(3)Study

			 areaThe term study area means the study area

			 described in section 3(b).

				3.Study

			(a)In

			 generalThe Secretary, in consultation with State historic

			 preservation officers, State historical societies, State tourism offices, and

			 other appropriate organizations or agencies, shall conduct a study to assess

			 the suitability and feasibility of designating the study area as the

			 Chattahoochee Trace National Heritage Corridor.

			(b)Description of

			 study areaThe study area shall include the portion of the

			 Apalachicola-Chattahoochee-Flint River Basin and surrounding areas that are

			 comprised of the following:

				(1)(A)The cities, towns,

			 unincorporated communities, and military bases of LaFayette, Lanett, Valley,

			 Waverly, Oak Bowery, Stroud, Opelika, Auburn, Loachapokla, Salem, Smiths,

			 Phenix City, Fort Mitchell, Spring Hill, Rutherford, Hurtsboro, Pittsview,

			 Uchee, Glemnville, Seale, Cottonton, Comer, Batesville, Eufaula, Clayton,

			 Louisville, Clio, Bakerhill, Blue Springs, Ariton, Skipperville, Ozark, Midland

			 City, Fort Rucker, Newton, Daleville, Abbeville, Lawrenceville, Haleburg,

			 Shorterville, Newville, Tumbleton, Headland, Columbia, Kinsey, Cottonwood,

			 Ashford, Madrid, Gordon, and Dothan, Alabama.

					(B)Chambers, Lee, Russell, Barbour, Dale,

			 Henry, and Houston counties in the State of Alabama.

					(2)(A)The cities, towns,

			 unincorporated communities, and military bases of Hogansville, LaGrange,

			 Whitesville, Mountville, West Point Pine Mountain, Hamilton, Waverly Hall,

			 Ellershie, Mulberry Grove, Columbus, Cusseta, Fort Henning, Omaha, Florence,

			 Richland, Louvale, Brooklyn, Lumpkin, Georgetown, Morris, Springvale, Cuthbert,

			 Shellman, Coleman, Fort Gaines, Bluffton, Cedar Springs, Saffold, Colomokee,

			 Damascus, Blakely, Hilton, Donalsonvilie, Iron City, Reynoldsville, Brinson,

			 Bainbridge, Faceville, Fowltown, Climax, and Attapulgas, Georgia.

					(B)Troup, Hats, Muscogee, Chattahoochee,

			 Stewart, Randolph, Clay, Quitman, Early, Seminole, and Decatur counties in the

			 State of Georgia.

					(3)Other areas in

			 the State of Alabama or Georgia that—

					(A)have heritage

			 aspects that are similar to the aspects of the areas described in paragraph (1)

			 or (2); and

					(B)are adjacent to,

			 or in the vicinity of, the areas.

					(c)RequirementsThe

			 study shall include analysis, documentation, and determinations on whether the

			 study area—

				(1)has an assemblage

			 of natural, historic, and cultural resources that—

					(A)represent

			 distinctive aspects of the heritage of the United States;

					(B)are worthy of

			 recognition, conservation, interpretation, and continuing use; and

					(C)would be best

			 managed—

						(i)through

			 partnerships among public and private entities; and

						(ii)by

			 linking diverse and sometimes noncontiguous resources and active

			 communities;

						(2)reflects

			 traditions, customs, beliefs, and folklife that are a valuable part of the

			 story of the United States;

				(3)provides—

					(A)outstanding

			 opportunities to conserve natural, historic, cultural, or scenic features;

			 and

					(B)outstanding

			 recreational and educational opportunities;

					(4)contains

			 resources that—

					(A)are important to

			 any identified themes of the study area; and

					(B)retain a degree

			 of integrity capable of supporting interpretation;

					(5)includes

			 residents, business interests, nonprofit organizations, and State and local

			 governments that—

					(A)are involved in

			 the planning of the Corridor;

					(B)have developed a

			 conceptual financial plan that outlines the roles of all participants in the

			 Corridor, including the Federal Government; and

					(C)have demonstrated

			 support for the designation of the Corridor;

					(6)has a potential

			 management entity to work in partnership with the individuals and entities

			 described in paragraph (5) to develop the Corridor while encouraging State and

			 local economic activity; and

				(7)has a conceptual

			 boundary map that is supported by the public.

				4.ReportNot later than the 3rd fiscal year after the

			 date on which funds are first made available to carry out this Act, the

			 Secretary shall submit to the Committee on Resources of the House of

			 Representatives and the Committee on Energy and Natural Resources of the Senate

			 a report that describes—

			(1)the findings of the study; and

			(2)any conclusions and recommendations of the

			 Secretary.

			

